DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 10/21/2020 for application number 15/103,489.  Claims 17-19 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupnik et al. (US 2007/0060798 A1).
With respect to claim 17:
¶ 7: “a system and method for generating and displaying a fixed graphical presentation of captured in-vivo data streams”), comprising: 
a storage unit to store the image stream (¶ 24: “The in-vivo imaging device 40 may typically, according to embodiments of the present invention, transmit information (e.g., images or other data) to an external data receiver and/or recorder 12 possibly close to or worn on a subject. Typically, the data receiver 12 may include an antenna or antenna array 15 and a data receiver storage unit 16”; ¶ 25: “The data receiver and/or recorder 12 may, for example, transfer the received data to a larger computing device 14, such as a workstation or personal computer, where the data may be further analyzed, stored, and/or displayed to a user. Typically, computing device 14 may include processing unit 13, data processor storage unit 19 and monitor 18.”), the image stream comprising image frames of at least one organ in a gastrointestinal tract captured by an imaging device included in an imaging capsule (¶ 7: “a system and method for generating and displaying a fixed graphical presentation of captured in-vivo data streams. In one embodiment of the present invention, the fixed graphical presentation includes a varying visual representation of a quantity or a dimension captured in an in-vivo data stream”; ¶ 32: “Reference is now made to FIG. 2 showing a display and/or a graphical user interface 200 for displaying data captured in-vivo data. Display 200 may include a summarized graphical presentation 220 of an in-vivo data stream, for example, a color bar… The graphical presentation 220 may include a series of colors, a series of colored areas, or a series of patterns, image items, images or pixel groups (e.g., a series of stripes 222 or areas of color arranged to form a larger bar or rectangular area), where each, for example, color in the series 222 may be associated with and/or correspond to an element or a group of elements in the original data stream. For example, each colored stripe 222 may correspond to an image or a group of images from a data stream displayed 210… One image unit (e.g., a stripe 222) may represent one or more units (e.g., image frames) in the original data stream”); and 
a processor (¶ 25: “computing device 14 may include processing unit 13”) configured to: 
display to a user the moving image stream on a screen (¶ 32: “Reference is now made to FIG. 2 showing a display and/or a graphical user interface 200 for displaying data captured in-vivo data. Display 200 may include a summarized graphical presentation 220 of an in-vivo data stream, for example, a color bar. Typically, the graphical presentation 220 may be a fixed presentation displayed alongside a streaming display 210 of a data stream”); 
determine a frame sequence of interest in the image stream, the frame sequence comprising at least two consecutive image frames from the image stream which have yet to be displayed to the user; and provide an alert using a marker, the alert displayed to the user at a predefined time before the time of display of the first frame of said frame sequence (¶ 29: “generating a typically concise and/or summarized graphical presentation of parameters sensed through or over time in a body lumen [i.e., frame sequence of at least two consecutive image frames from the image stream], for example the GI tract or any other tract… provide a visual representation and/or map of the captured data and may help focus a health professional's attention that may be reviewing the data stream to an area of interest and/or may promote a health professional's understanding of the origin and contents of the data being viewed; ¶ 33: “The color bar may be generated by, for example, assigning a color to each element (e.g., an image frame) or subgroup of elements in the data stream and then processing the series of colors, for example such that it may emphasize variations within the displayed properties. In one embodiment of the invention, it may be processed, for example to emphasize cue points in an accompanying video such that, for example, it may be used as an ancillary tool for indicating points of interest”; ¶ 37: “the color scheme of image frames taken of tissue over time may change, for example as an in-vivo imaging device 40 travels along the GI tract. Changes in the color scheme of the images may be used to identify, for example, passage through a specific anatomical site, for example, the duodenal, cecum or other sites, and/or may indicate pathology, for example bleeding or other pathology. When presenting an image stream of a tissue in a summarized, concise color bar, the changes in color streams may be readily identified for example, passage into the cecum may be identified by a color that may be typical to the large intestine, for example, a color that may indicate content or a color typical of the tissue found in the large intestine. Entrance into the duodenum may be identified by another color that may be typical of the tissue in the small intestine. Other anatomical sites may be identified by observing color and/or changing color streams on a color bar, for example, a tissue color bar. In other embodiments a pathological condition, such as for example, the presence of polyps, bleeding, etc, may be identified by viewing, for example, a tissue graphical presentation 220. A specific area of interest, such as pathology indicated by blood, may be directly identified through the tissue. As such a health professional may first examine the tissue graphical presentation 220 and only afterwards decide what block of images to review. In some embodiments of the present invention, an algorithm may be employed to identify anatomical sites, pathologies, or areas of interest using data from such a color bar and bring them to the attention of a health professional, by for example marking the area of interest along the displayed color bar A health professional may use the thumbnails or markings along a tissue color bar, for example, markings and/or markings of the first gastric image 320, the first duodenum image 330 and the first cecum image 340 to locate where along the GI tract the data (concurrently being displayed in the data stream display 210) may be originating from”; ¶ 74:  “varying the late of image streaming may serve to warp time so as to simulate smooth advancement of an in-vivo device through a body lumen. In other embodiments, the variable streaming late may be used to preview the image stream [i.e., which have yet to be displayed to the user] so as to bring to the attention of the user the most active parts of the image stream [i.e., provide an alert, the alert displayed to the user at a predefined time before the time of display of the first frame of said frame sequence]”).
With respect to claim 18:
Krupnik teaches wherein the frame sequence of interest includes candidate frames which depict a pathology candidate, and wherein the processor is configured to ¶ 37: “the color scheme of image frames taken of tissue over time may change, for example as an in-vivo imaging device 40 travels along the GI tract. Changes in the color scheme of the images may be used to identify, for example, passage through a specific anatomical site, for example, the duodenal, cecum or other sites, and/or may indicate pathology, for example bleeding or other pathology. When presenting an image stream of a tissue in a summarized, concise color bar, the changes in color streams may be readily identified for example, passage into the cecum may be identified by a color that may be typical to the large intestine, for example, a color that may indicate content or a color typical of the tissue found in the large intestine. Entrance into the duodenum may be identified by another color that may be typical of the tissue in the small intestine. Other anatomical sites may be identified by observing color and/or changing color streams on a color bar, for example, a tissue color bar. In other embodiments a pathological condition, such as for example, the presence of polyps, bleeding, etc, may be identified by viewing, for example, a tissue graphical presentation 220. A specific area of interest, such as pathology indicated by blood, may be directly identified through the tissue. As such a health professional may first examine the tissue graphical presentation 220 and only afterwards decide what block of images to review. In some embodiments of the present invention, an algorithm may be employed to identify anatomical sites, pathologies, or areas of interest using data from such a color bar and bring them to the attention of a health professional, by for example marking the area of interest along the displayed color bar A health professional may use the thumbnails or markings along a tissue color bar, for example, markings and/or markings of the first gastric image 320, the first duodenum image 330 and the first cecum image 340 to locate where along the GI tract the data (concurrently being displayed in the data stream display 210) may be originating from”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krupnik in view of Miyanohara (US 8045012 B2).
With respect to claim 19:
Krupnik does not explicitly teach wherein the processor is configured to determine that a group of frames comprises a frame sequence of interest by:APPLICANT(S): Raphael RABINOVITZ SERIAL NO.:15/103,489FILED:June 10, 2016Page 3selecting at least one group of consecutive frames associated with parameters larger than a threshold value, wherein the parameters are indicative of a speed or the movement of the capsule in the gastrointestinal tract.
claim 1: “A capsule endoscope comprising: an image pickup section configured to sequentially provide a color image data of an image pickup region; an analyzing section configured to analyze the color image data from the image pickup section, select one of a plurality of image processions which are predetermined based on the analysis result, and perform image processing; a transmitting section configured to transfer the color image data outside of a human body...the motion-determination section determines that the capsule endoscope is in “motion” when the result value of the motion-determining is greater than a threshold value”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Krupnik with those of Miyanohara in order for transmitting a picked up image through a transmitting path and, in particular, to an image-pickup apparatus desirable for use in a small device having a lower transmission rate of transmitting path, e.g., an endoscope system (Miyanohara, col. 1, ll. 10-16).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s arguments.  

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173